Citation Nr: 0017608	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  98-20 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from May 1977 to November 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision, in which the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied separately listed 
claims for service connection for depression and 
psychological disorders.  During her appearance before the 
undersigned in March 2000, the appellant clarified the issue 
on appeal as encompassing a single claim of service 
connection for depression.


REMAND

The appellant contends that she currently manifests a 
depressive disorder which was first manifested, and treated, 
during active service.  During her March 2000 appearance 
before the undersigned, she indicated that she has been 
receiving psychiatric treatment for a depressive disorder at 
the VA in Albuquerque since April 1994.  She also identified 
psychiatric treatment records from the Dallas, Texas VA 
Medical Center in 1980 and in 1993- 1994.  Accordingly, the 
Board is of the opinion that the RO should obtain these 
medical records, which are not currently associated with the 
claims folder, prior to any further adjudication of this 
claim.  In light of the remand, the Board is also of the 
opinion that the RO should once again attempt to obtain 
records from Dr. Harold F. Adelman.

Accordingly, this case is REMANDED for the following action:

1.  The RO should once again attempt to obtain the 
appellant's medical records of treatment from Dr. 
Harold F. Adelman.  The RO should also request the 
appellant to identify any other private medical 
treatment records which may be pertinent to her 
claim on appeal.  The RO should then take the 
necessary steps to obtain all these records.

2.  The RO should obtain the appellant's VA 
clinical records, both inpatient and outpatient, 
from the Dallas, Texas VAMC since 1980, and the 
Albuquerque VAMC since April 1994, and associate 
those records with the claims folder.

3.  The appellant is hereby advised of her right 
to submit additional evidence and argument on the 
matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

4.  After completion of the above- referenced 
development, the RO should readjudicate the issue 
of service connection for a depression with 
consideration given to all of the evidence of 
record.  If any benefit sought on appeal, for 
which a notice of disagreement has been filed, 
remains denied, the appellant and her 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be forwarded to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
resolution of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




